          Case 3:19-cr-00052-RCJ-WGC Document 27 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                      3:19-CR-052-RCJ-WGC

 9                Plaintiff,                      ORDER EXTENDING SUSPENSION OF
                                                  INTERMITTENT CONFINEMENT AS A
10         v.                                     CONDITION OF DEFENDANT’S
                                                  PROBATION DUE TO THE COVID-19
11 ROBERT BARKMAN,                                PANDEMIC

12                Defendant.

13                                           ORDER
14         On March 17, 2020, the Court granted Defendant’s Emergency Motion to
15 Temporarily Modify Intermittent Confinement as a Condition of Probation Due to the

16 COVID-19 Pandemic (ECF No. 20), suspending intermittent confinement as a condition of

17 the Defendant’s probation for a period of 30 days. ECF No. 21.

18         On April 13, 2020, the Court held a status conference at which the Court considered
19 a request from the parties that the suspension of the Defendant’s condition of probation be

20 further extended in light of the ongoing nature of the pandemic.

21         In light of the ongoing nature of the COVID-19 pandemic, the Court finds that an
22 extension of the suspension of the Defendant’s intermittent confinement as a condition of

23 his probation is appropriate.

24         THEREFORE, IT IS HEREBY ORDERED that given the COVID-19 pandemic,
25 Mr. Barkman’s condition of probation that he present himself to the Washoe County

26 ///

27 ///

28 ///
           Case 3:19-cr-00052-RCJ-WGC Document 27 Filed 04/17/20 Page 2 of 2



1    Detention Facility for intermittent confinement is SUSPENDED until July 31, 2020.

2           IT IS FURTHER ORDERED that the Clerk send copies of this Order to all counsel

3    of record.

4           IT IS SO ORDERED this 17th day of April, 2020.

5

6

7                                            HONORABLE ROBERT C. JONES
8                                            UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
